DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments filed February 1, 2022 and the amendments and supplemental reply filed May 5, 2022 have been entered. Claim 20-33 were newly added as of February 1, 2022, and claim 34 was newly added as of May 5, 2022. Overall, claims 5 and 7-19 have been cancelled, claims 1, 2, 4, 6, 20, 22, 26, 27, 30-33 have been amended, and claims 1-4, 6, and 20-34 are pending in this application. The amendments to the Specification and Claims have overcome the objections and the rejections under 35 U.S.C. § 112(b) previously submitted in the Non-Final Office action mailed August 3, 2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Ko (US 2019/0298232 - previously cited in the NF Office Action mailed 08/03/2021) was considered the closest reference of record, with the embodiment shown in Fig. 10 disclosing much of the claimed structure (see conductive openings 1012 in sensor support cable device 1010 in Fig. 10). However, Applicant’s statement under 35 USC § 102(b)(2)(C) reciting that the instant application and Ko were, not later than the effective filing date of the claimed invention, either owned by the same person or subject to an obligation of assignment to the same person has removed Ko as a basis for a prior art rejection. 
Schoonmaker (US 20170112533 - cited in the IDS filed 03/23/2022) teaches an analyte sensing apparatus comprising housing components (disposable housing 36, transmitter 500, and seal carrier 26, Figs. 39-41). Figure 73 shows an embodiment of a seal carrier 26 that has columns which hold the analyte sensor and conductive pucks in place within the seal carrier 26. However, Schoonmaker teaches the conductive pucks electrically connect the electrodes of the analyte sensor and the contacts on the transmitter 500 (Figs. 102-103 show the contacts on the underside of the transmitter), and Schoonmaker does not teach or suggest conductive epoxy placed in the columns of Fig. 73.
U.S. Patent Publication No. 2017/0188912, hereinafter Halac ‘912, teaches that conductive epoxy can be used in place of conductive elastomers (paragraph 489). Halac does not teach or suggest a first well encompassing a first conductive contact in a first portion of a cavity. 
Furthermore, Schoonmaker would not be suitable for modification by Halac because Schoonmaker contemplates that a cannula may move through the conductive pucks during sensor insertion and during cannula removal (paragraphs 201, 337, 339). While flexible pucks allow for such movement, conductive adhesive would not necessarily allow for the same insertion mechanism.
International Publication No. WO 2018/222011, hereinafter Chae (translation of Chae cited in PTO-892), teaches a rubber block 523 with pockets to hold elastic contacts 524 (Fig. 11). The cross section of rubber block 523 suggests that the block would be functional to hold conductive epoxy within the sidewalls of the rubber block, however, the analyte sensor pierces the rubber block 523, and there is no teaching or suggestion that the analyte sensor rests on the sidewalls instead.
The prior art of record does not teach or suggest, in combination with all other claim elements a first well encompassing a first conductive contact, the first well defined by a first and second wall and a plurality of sidewalls configured to prevent migration of fluid from the first well, wherein a conductive adhesive is disposed over at least a portion of the first conductive contact within the first well, and an analyte sensor rests on top of the first and second wall of the well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        



/ALICE LING ZOU/Examiner, Art Unit 3791